Title: From John Adams to William Tudor, Sr., 25 December 1800
From: Adams, John
To: Tudor, William, Sr.


Dear Sir
Washington Dec 25 1800

It is plain from Mr. Hamiltons pamphlet & from all the writings against the negotiation with France that neither that gentleman nor his fellow laborers in the great work of detraction have ever known the rise and progress of the measures they have successfully misrepresented & abused. In order to correct the public opinion, I inclose you authenticated copies of the messages, which I pray you to have printed in the commercial gazette & if you please in the collections of the historical society
Yours as usual
